NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0389-19

MARY STEINHAUER-KULA,

          Plaintiff-Appellant,

v.

MILLVILLE BOARD OF
EDUCATION,1

     Defendant-Respondent.
__________________________

                   Submitted October 19, 2020 – Decided February 23, 2021

                   Before Judges Gooden Brown and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Docket No. L-0348-17.

                   Grace, Marmero & Associates, attorneys for appellant
                   (Douglas M. Long, 2 on the brief).


1
     Improperly pled as Millville Public Schools.
2
  On May 29, 2020, Douglas M. Long was suspended from the practice of law
after he entered a guilty plea in federal court to tax evasion, 26 U.S.C.A. § 7201.
In re Long, 242 N.J. 140 (2020). James K. Grace, of Grace, Marmero &
Associates, subsequently entered an appearance as appellant's counsel.
            Methfessel & Werbel, attorneys for respondent (Steven
            K. Parness, of counsel and on the brief).

PER CURIAM

      Plaintiff Mary Steinhauer-Kula appeals from the August 16, 2019 order

of the Law Division granting summary judgment in favor of defendant Millville

Board of Education (BOE) on her whistleblower claims. We affirm.

                                      I.

      The following facts are derived from the record. Kula was a longtime

employee of the BOE, having held a number of positions. In 2016, she was the

District Supervisor of Assessment and Social Studies and District Test

Coordinator. She was responsible for overseeing the administration of the

PARCC standardized exam3 to take place on April 20, 2016.

      In her role as District Test Coordinator, Kula designed a Power Point

presentation for employees who would be administering the PARCC exam. The

presentation detailed the materials PARCC permitted students to use during the

exam. Kula's presentation stated that PARCC protocols permit students entitled

to an accommodation to "receive two calculators – their grade/course specified



3
  PARCC is an acronym for the Partnership for Assessment of Readiness for
College and Careers, which administers an examination to measure student
achievement. N.J.A.C. 6A:8-1.3.
                                                                        A-0389-19
                                      2
calculator as well as a 'lower level' version" to use during the exam. Kula's

presentation was given to Joseph Baruffi, the K through Grade 9 Guidance

Supervisor for the district, and Beth Benfer, a teacher. Baruffi and Benfer were

the school testing coordinators responsible for administering the PARCC exam

at one of the district's middle schools.

      After viewing Kula's presentation, Baruffi and Benfer were unsure of the

type of calculators special education students who were entitled to an

accommodation could use during the PARCC exam. During a conversation on

an unrelated subject, Baruffi asked Ramon Jacobs, the District Supervisor of

Math and Science, what type of calculators special education students were

permitted to use for the exam. As a result of that conversation, Baruffi and

Benfer permitted those students to use a TI-15 calculator, along with the

standard calculator permitted for use by the other students. The TI-15 calculator

was approved by the BOE for special education students at the middle school,

but, unbeknownst to Baruffi and Benfer, was not permitted by PARCC

protocols.

      During a visit to the middle school on the day of the PARCC test, Kula

noticed students were using the TI-15 calculator. Kula verbally contacted the

State Department of Education (DOE) to report a breach of the PARCC testing


                                                                           A-0389-19
                                           3
protocols. In response, a DOE representative contacted David Gentile, the

Superintendent of the school district, who was Kula's supervisor. The DOE

representative instructed Gentile to investigate and remedy the breach.

      Gentile immediately called a meeting with Kula, Baruffi, Benfer, Dr.

Pamela Moore, the Assistant Superintendent of Curriculum and Instruction, and

Jacobs.4 Although he was not directly in the PARCC testing hierarchy, Jacobs

was invited to the meeting because Baruffi and Benfer had contacted him prior

to the exam and acted on his advice. Jacobs described his belief as to why there

was confusion about which calculators were permitted under PARCC protocols:

            in my opinion it was a communication issue where
            those two individuals, Mr. Baruffi and Ms. Benfer[,]
            read a directive that said use grade level calculators and
            the TI-15 was the grade level calculator in our building;
            it, however, was not the PARCC-approved-grade-level
            calculator.

Benfer told Moore that she thought there was a lack of clarity in Kula's

presentation regarding which calculators were permitted for students entitled to

an accommodation.



4
  Jacobs had twice previously filed hostile work environment complaints against
Kula. In 2012, the BOE issued a written reprimand to Kula pertaining to a
hostile encounter she had with Jacobs concerning union matters. Kula's
subsequent claim that the reprimand was retaliation for "challenging the
process" was determined to be unfounded.
                                                                          A-0389-19
                                        4
      The Superintendent determined that the error was understandable in light

of the perceived lack of clarity in Kula's instructions regarding PARCC-

approved calculators for students entitled to an accommodation. He decided the

breach would be remedied by having the students re-tested using calculators

allowed by the PARCC protocols. Kula completed a corrective action plan

explaining how the breach was to be rectified.

      Although the Superintendent considered the matter resolved, Kula

attempted to conduct an investigation. She demanded an apology and written

statements from Baruffi and Benfer indicating they had not followed protocol

when they contacted Jacobs instead of her about the calculator ambiguity before

administering the test. Kula dictated large portions of the statements, which

tended to cast blame on Jacobs, the man whose previous hostile encounter with

Kula resulted in her being disciplined.     Initially, neither agreed to Kula's

demands. When Benfer refused to sign the statement, Kula became "unhinged

and cruel," and screamed at Benfer loudly enough to be heard outside of the

classroom in which they were situated. A security guard came to the classroom

to investigate. Ultimately, Benfer wrote a statement largely dictated by Kula.

Benfer felt pressure to comply with Kula's demands because Kula was her

supervisor. Kula's interaction with Baruffi caused him to seek medical treatment


                                                                          A-0389-19
                                       5
because of a spike in his blood pressure. He stated that the encounter left him

depressed and humiliated. Baruffi never again returned to the school.

      After receiving complaints about Kula's conduct, an Assistant

Superintendent issued a written citation to her personnel file for conduct

unbecoming a professional for "the manner in which [she] addressed" Baruffi

and Benfer and her failure "to deliver respectful communications to [her]

coworkers at all times." Kula's title, rank, salary, and benefits were not affected

by the citation. Her grievance of the disciplinary measure was unsuccessful.

      A few weeks after the breach of the PARCC protocols, Kula emailed

Gentile "to inform [him] of new, unsolicited information . . . of great concern"

to her as District Test Coordinator. She reported that

            I was approached by a staff member who reported to me
            that Mr. Baruffi entered a small group testing site
            during testing of unit 2 and 3 and told the Test
            Administrator[,] "We're just going to (hand gesture
            interpreted as not saying/doing anything)." This would
            have been April 12th or 13th, which is 7 or 8 days prior
            to me discovering the calculator issue.

In a responding email, Gentile thanked Kula for bringing the new information

to his attention and stated that he would "have it investigated."

      Kula responded by stating that she had learned that Gentile had tasked

Moore with concluding the investigation into the breach of PARCC protocols.


                                                                             A-0389-19
                                        6
Kula objected to not being permitted to participate in the investigation, as she

believed doing so was her responsibility as District Test Coordinator . Gentile

responded as follows:

            You have done your job. You reported the mis-use of
            calculators during the PARCC exam. With regards to
            any further role you need to play in the investigation of
            an allegation which is only "hear-say" at this point is
            limited. You reported what you were told, we will
            investigate to determine if it can be proven. If you feel
            you need to update the DOE on second[-]hand
            information that accuses a long[-]time educator of
            official misconduct that is up to you. From what you
            reported in this email, a teacher told you about "hand
            gestures" [of which] she interpreted the meaning. That
            is hardly concrete evidence. That is why I will have it
            investigated to determine if there is any other evidence
            to substantiate her claim.

            As I have stated on multiple occasions, a mistake was
            made. The students will retake the sections where they
            were given the wrong calculators.

      Kula remained in the position of District Test Coordinator. In 2017, she

developed a protocol for PARCC testing to address potential problems with

communications, as had occurred with the 2016 PARCC test. Kula later applied

for the position of District Supervisor for Math and Science, a lateral move. She

made it to the second round of interviews but did not obtain the position. The

record does not contain the name or qualifications of the person w ho was hired.



                                                                           A-0389-19
                                       7
       In 2017, Kula left her employment at BOE when she was hired as

Superintendent for another school district. During the interview process, Kula

received a recommendation from BOE.

       In 2017, Kula filed a complaint in the Law Division against BOE, alleging

a claim under the Conscientious Employee Protection Act (CEPA), N.J.S.A.

34:19-1 to -14. She alleged that the breach of the PARCC testing protocols

concerning student use of calculators was a violation of a law, rule or regulation

promulgated pursuant to law, or a clear mandate of public policy, and her report

of the breach to the DOE constituted whistleblowing under CEPA. Kula alleged

BOE retaliated against her for whistleblowing, including by issuing what she

alleged was an unwarranted written reprimand, and the failure to appoint her to

the lateral position of District Supervisor for Math and Science. Kula later

argued that her report to the Superintendent of the hearsay account of Baruffi's

hand gesture constituted whistleblowing because she revealed a coverup of a

conspiracy to allow special education students to use calculators not approved

by PARCC.5

       Following discovery, BOE moved for summary judgment. After hearing

oral argument, the trial court issued an oral opinion granting BOE's motion. The


5
    The complaint contains a number of other claims later withdrawn by Kula.
                                                                            A-0389-19
                                        8
court concluded that, even when the evidence is viewed in a light most favorable

to Kula, she could not establish that she engaged in whistleblowing activity. The

court found that the PARCC protocols were not a law, rule or regulation

promulgated pursuant to law, or a clear mandate of public policy. Thus, a report

that the PARCC protocols had been breached does not constitute whistleblowing

activity under CEPA.

      In addition, the court concluded that, even if Kula's report of the breach

of PARCC protocols constituted whistleblowing, pursuant to N.J.S.A. 34:19-4,

she could not allege a CEPA cause of action because BOE cured the breach after

receiving notice from Kula. That provision is applicable when a whistleblower

makes a report of wrongdoing to a public body, such as the DOE. The court

found it was undisputed that BOE immediately cured the breach when it had the

students re-tested.

      Finally, the court concluded that Kula's claim that BOE retaliated against

her by preventing her from completing an investigation of the breach was

meritless because nothing in the PARCC testing protocols required her to do

anything more as District Test Coordinator than complete a form explaining the

breach and the steps taken in remediation, which she did. An August 16, 2019

order memorializes the court's decision.


                                                                           A-0389-19
                                       9
      This appeal followed.    Kula raises the following arguments for our

consideration.

            POINT I

            THE TRIAL COURT COMMITTED REVERSIBLE
            ERROR FAILING [SIC] TO DIFFERENTIATE
            BETWEEN PLAINTIFF'[S] DUTIES AS DISTRICT
            TEST COORDINATOR IN REPORTING A BREACH
            AND PLAINTIFF'S SEPARATE ACTIONS OF
            WHISTLEBLOWING THE "COVER UP" LEADING
            TO THE BREACH.

            POINT II

            THE TRIAL COURT COMMITTED REVERSIBLE
            ERROR BY FAILING TO ACKNOWLEDGE THE
            VARIOUS DISPUTES OF MATERIAL FACTS
            RELEVANT TO PLAINTIFF['S] CEPA CLAIM.

            POINT III

            THE TRIAL COURT COMMITTED REVERSIBLE
            ERROR BY FAILING TO ACKNOWLEDGE
            PLAINTIFF'S   WRITTEN    NOTICE     OF
            WHISTLEBLOWING ACTIVITY AS PER THE
            CONSCIENTIOUS EMPLOYEE PROTECTION ACT
            AND DEFENDANT'S FAILURE TO INVESTIGATE
            OR ACKNOWLEDGE SAME.

                                     II.

      "We review a grant of summary judgment de novo, applying the same

standard as the trial court." Woytas v. Greenwood Tree Experts, Inc., 237 N.J.

Super. 501, 511 (App. Div. 2019). Rule 4:46-2(c) provides that a court should

                                                                        A-0389-19
                                     10
grant summary judgment when "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." "Thus, the

movant must show that there does not exist a 'genuine issue' as to a material fact

and not simply one 'of an insubstantial nature'; a non-movant will be

unsuccessful 'merely by pointing to any fact in dispute.'" Prudential Prop. &

Cas. Ins. Co. v. Boylan, 307 N.J. Super. 162, 167 (App. Div. 1998) (quotations

omitted).

      Self-serving assertions that are unsupported by evidence are insufficient

to create a genuine issue of material fact. Miller v. Bank of Am. Home Loan

Servicing, L.P., 439 N.J. Super. 540, 551 (App. Div. 2015).          "Competent

opposition requires 'competent evidential material' beyond mere 'speculation'

and 'fanciful arguments.'" Hoffman v. Asseenontv.Com, Inc., 404 N.J. Super.

415, 426 (App. Div. 2009) (citations omitted). We review the record " based on

our consideration of the evidence in the light most favorable to the parties

opposing summary judgment." Brill v. Guardian Life Ins. Co., 142 N.J. 520,

523-24 (1995).

      In pertinent part, CEPA provides:


                                                                            A-0389-19
                                       11
            [a]n employer shall not take any retaliatory action
            against an employee because the employee does any of
            the following:

            a.     Discloses, or threatens to disclose to a supervisor
            or to a public body an activity, policy or practice of the
            employer . . . that the employee reasonably believes:

            (1) is in violation of a law, or a rule or regulation
            promulgated pursuant to law, including any violation
            involving deception of, or misrepresentation to . . . any
            governmental entity . . . .; or

                  ....

            c.     Objects to, or refuses to participate in any
            activity, policy or practice which the employee
            reasonably believes:

            (1) is in violation of a law, or a rule or regulation
            promulgated pursuant to law, including any violation
            involving deception of, or misrepresentation to . . . any
            governmental entity . . . .; or

                  ....

            (3) is incompatible with a clear mandate of public
            policy concerning the public health, safety or welfare
            or protection of the environment.

            [N.J.S.A. 34:19-3(c)(1) to (2).]

      In addition, where the employee's disclosure is made to a public body, the

ability to bring a CEPA claim is conditioned on giving the employer an

opportunity to remedy the alleged violation. The Legislature provided that


                                                                          A-0389-19
                                       12
            [t]he protection against retaliatory action provided by
            this act pertaining to disclosure to a public body shall
            not apply to an employee who makes a disclosure to a
            public body unless the employee has brought the
            activity, policy or practice in violation of a law, or a
            rule or regulation promulgated pursuant to law to the
            attention of a supervisor of the employee by written
            notice and has afforded the employer a reasonable
            opportunity to correct the activity, policy or practice.

            [N.J.S.A. 34:19-4.]

      "CEPA defines 'retaliatory action' as the 'discharge, suspension or

demotion of an employee, or other adverse employment action taken against an

employee in the terms and conditions of employment.'" Beasley v. Passaic Cty.,

377 N.J. Super. 585, 606 (App. Div. 2005) (quoting N.J.S.A. 34:19-2(e)).

Retaliatory action under CEPA is confined to completed personnel actions that

have an effect on either compensation or job rank. Ibid. (citing Borawski v.

Henderson, 265 F. Supp. 2d 475, 486 (D.N.J. 2003)); accord Hancock v.

Borough of Oaklyn, 347 N.J. Super. 350, 359-61 (App. Div. 2002). "Filing a

CEPA or other complaint against an employer also 'does not insulate [a]

complaining employee from discharge or other disciplinary action for reasons

unrelated to the complaint.'" Ibid. (quoting Higgins v. Pascack Valley Hosp.,

158 N.J. 404, 424 (1999)).

      To establish a CEPA violation, a plaintiff must demonstrate that:


                                                                          A-0389-19
                                      13
            (1) he or she reasonably believed that his or her
            employer's conduct was violating either a law, rule, or
            regulation promulgated pursuant to law, or a clear
            mandate of public policy;

            (2) he or she performed a "whistle-blowing" activity
            described in [N.J.S.A.] 34:19-3(c);

            (3) an adverse employment action was taken against
            him or her; and

            (4) a causal connection exists between the whistle-
            blowing activity and the adverse employment action.

            [Lippman v. Ethicon, Inc., 222 N.J. 362, 380 (2015)
            (citations omitted).]

      A plaintiff who brings a CEPA claim is not required to show that his or

her employer's conduct was actually fraudulent or illegal. See Dzwonar v.

McDevitt, 177 N.J. 451, 462 (2003). Rather, "the plaintiff simply must show

that he or she 'reasonably believes that to be the case.'" Ibid. (quoting Estate of

Roach v. TRW, Inc., 164 N.J. 598, 613 (2000) (internal quotation omitted)).

However, "as a threshold matter" the court "must 'first find and enunciate the

specific terms of a statute or regulation, or the clear expression of public policy,

which would be violated if the facts as alleged are true.'" Dzwonar, 177 N.J. at

463 (quoting Fineman v. N.J. Dep't of Human Servs., 272 N.J. Super. 606, 620

(App. Div. 1994) (emphasis omitted)). A mere disagreement with an employer's



                                                                              A-0389-19
                                        14
practice, policy, or activity is insufficient to defeat summary judgment. Young

v. Schering Corp., 275 N.J. Super. 221, 236-37 (App. Div. 1995).

      If a plaintiff establishes the statutory elements, the burden shifts back to

the employer to "advance a legitimate, nondiscriminatory reason for the

adverse" employment action. Klein v. Univ. of Med. & Dentistry of N.J., 377

N.J. Super. 28, 38 (App. Div. 2005). "If such reasons are proffered, [the]

plaintiff must then raise a genuine issue of material fact that the employer's

proffered explanation is pretextual." Id. at 39.

      Having carefully reviewed the record in light of these precedents, we

affirm the trial court's August 16, 2019 order. We agree with the trial court's

conclusion that Kula failed to raise a genuine issue of material fact with respect

to whether she engaged in any protected whistleblowing activity. She identified

no law, rule or regulation promulgated pursuant to law incorporating the PARCC

testing protocols. It appears that the protocols, including those concerning the

students' use of calculators, were produced by the organization that created and

administered the PARCC exam. They do not have the force of a law, rule or

regulation promulgated pursuant to law. 6


6
  We note that a written version of the PARCC protocols does not appear in the
record. The protocols are summarized, at least in part, in the Power Point
presentation Kula made to Baruffi and Benfer.
                                                                            A-0389-19
                                       15
      Nor is there any evidence in the record that the PARCC testing protocols

reflect a clear mandate of public policy. The identification of which calculators

may be used during a standardized test by students entitled to an accommodation

is not a matter of public policy. It is an issue determined by the creators and

administrators of the standardized test, presumably to ensure the test accurately

assesses the test takers' mathematical abilities.

      Nor has Kula identified any law or rule or regulation promulgated

pursuant to law requiring a District Test Coordinator to undertake an

investigation of any breach of a PARCC testing protocol.            The PARCC

protocols, which themselves are not laws, rules or regulations promulgated

pursuant to law, require only the filing of a report of the breach, which was done

here. The record contains no evidence that PARCC required an investigation be

conducted when non-approved calculators were used during a test session.

Although the testing breach had been promptly remedied, Kula appeared intent

on securing statements from Baruffi and Benfer accepting blame for the incident

and suggesting Jacobs had somehow acted inappropriately. There is no law, rule

or regulation promulgated pursuant to law, or clear mandate of public policy

requiring the assignment of fault for a violation of a PARCC testing protocol.




                                                                            A-0389-19
                                        16
      Finally, Kula's argument that her report to the Superintendent that

someone told her they saw and interpreted a hand gesture by Baruffi constitutes

whistleblowing under CEPA lacks sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E). The evidence on which Kula relies for this

argument – that she repeated to the Superintendent a hearsay statement by an

unnamed person about how an unidentified person interpreted Baruffi's hand

gesture to be a sign of his participation in a conspiracy to allow students to use

calculators not approved by PARCC – is essentially meaningless. It does not

create a genuine issue of material fact with respect to whether Kula engaged in

whistleblowing activity.

      In light of our agreement with the trial court that Kula cannot establish

that she engaged in whistleblowing activity under CEPA, we need not decide

the questions of whether she suffered an adverse employment action within the

meaning of the statute or whether her claim is barred by N.J.S.A. 34:19-3.

      Affirmed.




                                                                            A-0389-19
                                       17